DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that, A) prior art of reference does not specifically discloses the discloses limitations.
Regarding applicant arguments A), the examiner respectfully disagrees.  The independent claim as currently recited, discloses a camera arrangement for filming videos with a stereoscopic effect.  The effect is achieved utilizing camera planes with respective right and left eye views.  Weerashinghe et al. (2004 0001138), explicitly discloses a variety of camera configurations capable of providing a dynamic effect.  The plurality of cameras is capable of capturing image information along multiple directions over 360 degrees. Weerashinghe further discloses a camera set up calibration module that is capable of horizontal/vertical shift and rotation in order to achieve an optimal user specified effect.  The system arranges a plurality of cameras in order to generate videos with stereoscopic panoramic efficient using perspectives captured by the cameras (see Weerashinghe Fig. 4-10, 0033-0035).  Furthermore, the camera arrangement further performs horizontal/vertical alignment and calibration across a plurality of directions in order to optimize the desired user effect (see Weerashinghe TBL 1, 0062-0087 [Figs. 8-10]).  Therefore, Weerashinghe discloses the limitations of the claims as currently recited.  Hence the rejection 35 USC 102 is maintained (see updated office action below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “substantially parallel”, “average distance”, "approximately 900" and “approximately 450" as recited in claims 1, 3, 5, 10 and 11 respectively, are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5 recites the limitation “average distance between the centers of the eyes of a human”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the examiner how the average distance is calculated or if this is an arbitrarily assumed amount.
-Appropriate corrections are required.
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “camera pair 100 on the first level”.  This appears to be a typographical error.
-  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weerashinghe et al. (US20040001138) (hereinafter Weerashinghe).
Regarding claim 1, Weerashinghe discloses a camera arrangement for filming videos enabled for stereoscopic and panoramic effects, the camera arrangement comprising: a plurality of camera pairs, each one of the plurality of camera pairs comprising a left-eye camera and a right-eye camera, each one of the left-eye cameras and each one of the right-eye cameras having a longitudinal axis, whereby the longitudinal axis of the left-eye camera and the longitudinal axis of the right-eye camera of a given camera pair define a camera pair plane for each one of the plurality of camera pairs, and wherein each one of the camera pair planes is substantially parallel to each other [TBL 1, Figs. 3-8, 0030-0040, 0049, 0060-0067; left and right eye cameras capturing images along a parallel plane].
Regarding claim 2, Weerashinghe discloses wherein the left-eye camera and the right-eye camera of each one of the plurality of camera pairs are positioned side-by-side other [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 3, Weerashinghe discloses wherein each one of the plurality of camera pairs further comprises a central axis which is substantially parallel to each of the longitudinal axis of the left-eye camera and the longitudinal axis of the right-eye camera [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 4, Weerashinghe discloses the spatial separation between the left-eye camera and the right-eye camera of each one of the plurality of camera pairs is constant along the central axis [TBL 1, Figs. 3-8, 0030-0040, 0049, 60-67; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 5, Weerashinghe discloses wherein the value of the spatial separation between the left-eye camera and the right-eye camera of each one of the plurality of camera pairs is the average distance between the centers of the eyes of a human [TBL1, Figs. 3-8, 0040-0053; variable camera configurations].
Regarding claim 6, Weerashinghe discloses wherein each of the left-eye cameras and the right- eye cameras of each camera pair include a rear nodal point positioned substantially along the longitudinal axis of each camera, and wherein the rear nodal points of each left-eye camera and each right-eye cameras of each camera pair coincide [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 7, Weerashinghe discloses wherein the combined field of view of the plurality of camera pairs is 360 degrees [0049; 360 degrees FOV for plurality of cameras].
Regarding claim 8, Weerashinghe discloses further comprises an at least one camera having a longitudinal axis which coincides with the central axis, wherein the at least one camera is positioned above the center of the camera arrangement for capturing overhead images [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 9, Weerashinghe discloses wherein a portion of the plurality of camera pairs are positioned on a first level, and a portion of the plurality of camera pairs are positioned on a second level [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 10, Weerashinghe discloses wherein the first level comprises four camera pairs positioned approximately 900 apart and the second level comprises four camera pairs positioned approximately 900 apart [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 11, Weerashinghe discloses wherein each of the four camera pairs on the second level is displaced approximately 450 from the next closest camera pair 100 on the first level. [TBL 1, Figs. 3-8, 0030-0040, 0049; plurality of image capture devices in a variety of dynamic configuration options].
Regarding claim 12, Weerashinghe discloses a method for producing a video enabled for stereoscopic and panoramic effects, the method comprising the steps of: filming using a plurality of camera pairs, each one of the camera pairs comprising a left- eye camera and a right-eye camera [TBL 1, Figs. 3-8, 0030-0040, 0049, 0060-0067; left and right eye cameras capturing images along a parallel plane]. 
for each one of a plurality of time steps, generating a left-eye panorama by merging the images from each one of the left-eye cameras at the each one of the plurality of time steps and a right-eye panorama by merging the images from each one of the right-eye cameras at the each one of the plurality of time steps [TBL 1, Figs. 3-8, 0030-0040, 0049; left and right eye cameras capturing images along a parallel plane for stereoscopic and panoramic viewing].
outputting a left-eye video stream comprising the left-eye panoramas at the plurality of time steps and a right-eye video stream comprising the right-eye panoramas at the plurality of time steps, for display on a device enabled for panoramic and stereoscopic viewing [TBL 1, Figs. 3-8, 0030-0040, 0049, 0060-0067; left and right eye cameras capturing images along a parallel plane for stereoscopic and panoramic viewing].






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483